Citation Nr: 1725447	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a disability manifested by elevated liver enzymes (to include hemachromatosis), to include as due to Gulf War service under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for arthralgias, to include as due to Gulf War service under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1986 to September 1994.  His decorations include the Southwest Asia Service Medal, The Kuwait Liberation Medal, and the Combat Action Ribbon.  The Veteran's service included participation in Operation Desert Shield/Storm in Saudi Arabia from December 19, 1990 to March 28, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board notes that the Veteran has moved back and forth between Iowa and the Republic of the Philippines during the period on appeal, but it appears that his current RO remains the RO in Des Moines, Iowa.

Notably, the Veteran received a Statement of the Case (SOC) regarding the issues on appeal in September 2010.  He submitted a substantive appeal in January 2011.  The RO informed the Veteran that this substantive appeal was not timely in a December 2012 letter; however, the issues were certified as on appeal and the Board took jurisdiction of them in a prior February 2016 decision and remand.

Also in January 2011, the Veteran submitted a statement requesting a hearing at the RO in Manila, Republic of the Philippines.  In February 2011, the Veteran was notified of a scheduled formal RO hearing in Manila.  The certification of appeal to the Board, as well as an electronic system used by the Board (VACOLS), indicate that the Veteran failed to report for this scheduled hearing.  The Veteran and his representative have not made further requests regarding a hearing.

These issues were previously before the Board in February 2016.  At that time the Board granted entitlement to service connection for headaches, and remanded the issues of entitlement to service connection for hemachromatosis and entitlement to service connection for a pain disorder, to include arthralgia, to include as a multi-symptom or undiagnosed illness for further examination and nexus opinions.  The Board finds that additional remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In April 2009, the Veteran filed a claim for service connection for hemachromatosis (excessive iron in his blood).  In a July 2009 statement, the Veteran noted that he discovered he had elevated liver enzymes as a result of participating in a Gulf War registry with the VA.  He also reported worsening "joint problems in all parts of [his] body."  He continued to have elevated liver enzymes in his blood, and in 2009 testing indicated he had hemachromatosis which impacted his liver and joints.  In subsequent statements, the Veteran argued that his various arthralgias met the definition of an undiagnosed illness under 38 C.F.R. § 3.317.

The Veteran is currently service connected for a low back disability, depression, right leg radiculopathy, bilateral knee disabilities, tinnitus, right ear hearing loss, and headaches.

In January 1995, the Veteran participated in a VA General Medical examination.  At that time he complained of back pain with radiation down his left leg, and headaches following an in-service motor vehicle accident.  The Veteran also complained of bilateral knee pain and neck pain.  The examination included blood panel and urinalysis.  "Complete blood count, urinalysis, and chemistry panel, within normal limits."  

In November 1997, the Veteran complained of numbness and pain to the lateral aspect of the right upper arm and elbow.  He was noted to have a history of right shoulder rotator cuff tear with repair in 1997.

In January 2000, the Veteran complained of "always feeling tired."  A blood panel was ordered and March 2000 results showed abnormal LFTs, mild elevation of ALT, "probably fatty liver."  The Veteran reported limited alcohol use.  A December 2003 ultrasound was noted to be normal.  

In February 2009, the Veteran reported sharp pain from his back to his feet, constantly "aching joints," and sharp pains from his shoulder down his arm.  He reported increased pain in the joints of his hands and arms in the past 12 months.

In February 2009, the Veteran reported that his sister had a hypercoagulable disorder.  He continued to have longstanding elevated liver tests, but a 2008 ultrasound was negative.  Genetic blood testing was ordered (HFE) for hemochromatosis.  His HFE testing showed he was positive for compound heterozygote.  The Veteran was to have blood removed (phlebotomy) monthly to treat a diagnosis of hemachromatosis.

In August 2009, the Veteran was afforded a Gulf War VA examination.  The Veteran reported a car accident in 1990 resulted in back pain, neck pain, and headaches.  His back pain resulted in radiculopathy down both legs.  He continued to have bilateral knee pain.  He also reported stiffness and discomfort in his shoulders and elbows.  Following examination, the Veteran was assessed with back injury resulting in muscle strain and occasional radiculopathy, stress headaches, "cervical pain syndrome, probably a very mild myofascial pain syndrome of the cervical spine, chondromalacia of both knees, mild epicondylitis of both elbows, rhomboid tendonitis v. mild bursitis of the right scapula."

In November 2009, the Veteran was again afforded a Gulf War evaluation.  Regarding the Veteran's knee pain, the examiner assessed "patellofemoral pain syndrome and arthralgia due to hemachromatosis without evidence of internal derangement."  Additionally, the examiner noted an elevated blood test in June 2004.  The Veteran was further worked up in February 2009 due to LFTs and was found to have a ferritin of 705.  He was referred to Hematology Oncology where HFE genetic testing showed the Veteran was positive for heterozygote 282 and 68 HFE.  He was started on phlebotomy and has continued on phlebotomy.  The examiner noted that the Veteran had a diagnosis of "inherited hemachromatosis and continued on phlebotomy every three months.  His most recent ferritin level was in the normal range (October 2009)."  The examiner provided a negative nexus opinion regarding the Veteran's joint pain, noting that 50 percent of those patients with hemochromatosis had arthralgias.  The examiner also noted that the Veteran had "no discernable pathology in his joints today with normal examination and range of motion."  Therefore the Veteran's "elevated liver enzymes, inherited hemachromatosis and subjective history of joint arthralgias are at least as likely as not a result of his hemachromatosis."

A February 2014 oncology consultation noted that the "DNA mutation analysis was not a confirmatory diagnosis of hemochromatosis, a liver biopsy is the definitive approach in regards to determining if this veteran has hemochromatosis or not.  Veteran should consult GI to review his case as he had not been phlebotomized for a while and it would be useful to have a current ferritin and iron studies drawn for comparison."

A May 2015 neurology consultation diagnosed left carpal tunnel syndrome, left ulnar sensory neuropathy across wrist, and left C8-root distribution radiculopathy with degenerative disc disease of the cervical spine.  

An August 2015 gastroenterology (GI) consultation noted the Veteran's history of a diagnosis of hemochromatosis.  The GI consult noted that he did not know the validity of that diagnosis.  He reviewed CPRS and noted the HFE gene testing and the Veteran's history of therapeutic phlebotomy treatments.  The GI consult impression was that the Veteran had a history of a mildly elevated ALT and intermittently mild-moderate elevated ferritin values in the setting of obesity.  This could be caused by NAS (or by EtOH if he's consuming more than reported in July 2014).  Based upon evaluation, the GI consult did not see a clear cut diagnosis of hemochromatosis had been made, though compound heterozygotes can develop that disease.  After additional testing was reviewed from 2014 and 2015, the GI consult continued to suspect that the Veteran had NASH (US and CT imaging doesn't always demonstrate steatosis even when it is present) given that his ferritin and iron saturation are normal.

Based on this examination, in February 2016, the Board remanded the claims for an additional medical opinion addressing whether the Veteran's hemachromatosis was a genetic disease or genetic defect, and if any joint/arthralgia diagnosis was a super-imposed disease.  

In October 2016, the Veteran was afforded an updated examination for his current claims.  The examiner stated that a nexus opinion could not be made regarding the Veteran's claim for hemachromatosis because the Veteran did not have hemochromatosis.  To support the determination that the Veteran did not have hemachromatosis, the examiner cited that the 2015 GI specialist found that the Veteran did not have hemochromatosis.  The examiner also provided a negative nexus opinion for the Veteran's joint arthralgias.  The examiner noted the Veteran's main complaints were of the hands, wrists and elbows.  The Veteran's service treatment records and post-service, but pre-claim records were also negative for complaints of joint pain.  The examiner could find no objective findings based on the Veteran's subjective complaints.  "There is no medical literature currently available indicating his service-connected back, knees or psychiatry conditions would aggravate or cause his upper extremities arthralgia.  All of his previous rheumatoid, immune, or inflammation tests were within normal limits.  .

In June 2017, the Veteran's representative submitted a brief arguing that the October 2016 VA examination was inadequate because the providing examiner was a physician's assistant and the February 2016 remand had specifically noted that the examination be provided by an "appropriate specialist."  The Veteran's representative argued that the examination needed to be provided by a hematologist or gastroenterologist and an orthopedic physician based on the Board's remand language.

Given that the 2016 VA examiner (physician's assistant) reiterated the 2015 GI specialist's indication that the Veteran might have NASH (fatty liver) instead of hemachromatosis as a definite finding that the Veteran did not have hemachromatosis, the Board agrees that an opinion in this case should be provided by a medical professional with more specialized knowledge, such as a hematologist/oncologist or gastroenterologist.  Additionally, although the Veteran's claim was for service connection for hemachromatosis, he was seeking service connection for the disease underlying his elevated liver enzymes.  If his diagnosis has changed from hemachromatosis to NASH, then a nexus opinion regarding NASH must also be provided.  As such, the 2016 examination was inadequate, and the claim must be remanded for an additional examination.

Regarding the Veteran's claim for service connection for arthralgias, an additional examination should be provided to address which joint pains do not coincide with a diagnosis.  The Board notes the Veteran has received diagnoses related to his right shoulder (rotator cuff tear), left elbow (ulnar neuropathy), left hand (carpal tunnel syndrome), and possibly both arms given the assessment of C8 radiculopathy.  For any diagnoses related to his claimed joint pain, an opinion should be given as to whether these diagnoses are related to his service.  For any joint pain that is not associated with a diagnosis, opinions regarding any objective findings in association with the undiagnosed illness regulation should be provided.  Also, given that there has not been a definitive finding regarding the Veteran's hemachromatosis, and there is an indication that it can cause joint aches, the Veteran's claims are also inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist (hematologist/oncologist or gastroenterologist) in order to determine the nature and etiology of the Veteran's claimed hemachromatosis or other underlying disorder resulting in elevated liver enzymes.  Any tests deemed necessary should be completed.  The following opinions should be provided:

a. Does the Veteran have hemachromatosis?  If not, provide the rationale/reasoning which lead to a determination that this diagnosis has not been made.

b. If so, is hemachromatosis a congenital disease or congenital defect?  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)

i. If the Veteran's hemachromatosis is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s), such as a pain disorder/arthralgia, which represent superimposed diseases/disorders that began during military service.

ii. If hemachromatosis is a congenital disease, then the examiner must opine whether the Veteran's hemachromatosis first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.

iii. If the Veteran's hemachromatosis with elevated liver function/enzymes is found to be neither a congenital defect nor disease, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that such first began during active military service.

b. Does the Veteran have NASH (fatty liver)? If not, provide the rationale/reasoning which lead to a determination that this diagnosis has not been made.

If so, is it at least as likely as not (50/50 probability or greater) that the Veteran's NASH (fatty liver) began during or is otherwise related to his military service, to include his Gulf War service?

Each opinion expressed must be supported with a full explanation/rationale.

2.  After the above examination and opinions have been provided, provide the Veteran with a VA joint examination.  After a review of the claims file the examiner should provide the following:

a. List the joints for which the Veteran has complaints of arthralgia/joint pain.

b. For each joint with a complaint of pain, indicate if the Veteran has a diagnosis for a disability of that joint.

If the joint has a diagnosis and he is not service-connected for it (for example, his right shoulder), provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the joint disability began during or is otherwise due to the Veteran's military service.

If the joint does not have a specific diagnosis, then the examiner should state whether: 

i. The Veteran's arthralgia is part of a larger pain disorder.

ii. The Veteran's arthralgia is an undiagnosed illness or chronic multi-symptom illness as required under 38 C.F.R. § 3.317 due to his service in the Gulf War.

iii. The Veteran's arthralgia is a symptom of his hemachromatosis. 

Each opinion expressed must be supported with a full explanation/rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


